October 4, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                              BOWAN WANG, Appellant

NO. 14-11-01072-CV                          V.

        MARKS TRANSPORT, INC. D/B/A CHAMPION TOYOTA, Appellee
                  ________________________________

        This cause, an appeal from the judgment in favor of appellee, signed, November 7,
2011, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.